Case 2:20-cv-00333-JVS-AFM Document 11 Filed 05/06/20 Page 1 of 1 Page ID #:116
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-00333-JVS-AFM                                           Date: May 6, 2020
Title      Jae Jeong Lyu v. John Yutan, et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause for Failure to Pay Full Filing Fee

        This case has been transferred to the calendar of Magistrate Judge Alexander F. MacKinnon.

         On February 3, 2020, plaintiff’s Request to File Without Prepayment of Filing Fees and
proceed in forma pauperis (“IFP Request”) was denied and plaintiff was ordered to pay the full
filing fee within 30 days. On April 9, 2020, Plaintiff’s Motion for Reconsideration of his IFP
Request was also denied.

       A review of the docket shows that plaintiff has not paid the full filing fee. Plaintiff is hereby
ordered to show cause why this action should not be dismissed based on plaintiff’s failure to timely
pay the full filing fee. Plaintiff shall file a response to this Order to Show Cause no later than May
27, 2020. Failure to file a response within the time specified may be deemed consent to the
dismissal without prejudice of this action. If the full filing fee ($400.00 payable to the Clerk of the
Court) is received by May 27, 2020, no further response to this Order to Show Cause is necessary.

        IT IS SO ORDERED.


                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
